Case 1:15-cv-00842-RGA Document 578 Filed 05/19/21 Page 1 of 1 PageID #: 34937


                        MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               (302) 658-9200
                                            (302) 658-3989 FAX

 ANTHONY D. RAUCCI
 (302) 351-9392
 araucci@morrisnichols.com


                                              May 19, 2021

 The Honorable Richard G. Andrews                                       BY ELECTRONIC FILING
 The United States District Court
  for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

                    Re:      ChanBond, LLC vs. Atlantic Broadband Group, LLC et al.,
                             C.A. No. 15-842 (RGA) (Consolidated)

Dear Judge Andrews:

        As discussed with the Court at the April 19 and May 13, 2021 teleconferences, the parties
have conferred on a potential jury instruction addressing the trial in the context of the COVID-19
pandemic, but were unable to reach agreement on whether one is necessary and, if so, what it
should be. Defendant’s proposed instruction is attached as Exhibit A and Plaintiff’s proposed
instruction, to the extent the Court believes one is needed, is attached as Exhibit B.

         The parties are available to discuss at the Court’s convenience.


                                                 Respectfully,

                                                 /s/ Anthony D. Raucci

                                                 Anthony D. Raucci (#5948)

Enclosures

cc:      All Counsel of Record (w/enc. - by e-mail)
